Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes a preamble phrase reciting, “a gas sensing system configured to measure a concentration of a gas material in a gas sample, the gas material having an absorption peak at a first wavelength”.  While the body of the claim recites a sensor configured to detect at least some of the second light, the claim fails to positively recite a means for measuring a gas concentration (e.g. processing means or receiving a signal from the sensor and determining a concentration).  Furthermore, the claim fails to positively recite “a gas material having an absorption peak at a first wavelength”.  Because the above features are not positively recited, the degree to which the device is limited by these recitations is not clear, and one of ordinary skill in the art would not be apprised of the scope of the claims.  The same rationale applies to the limitations of claim 11.  The balance of claims are rejected based on dependence from rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hopkins et al. (US 20060226367).
Regarding claims 1, Hopkins discloses a gas sensing system and method for measuring a concentration of a gas material in a gas sample, the gas material having an absorption peak at a first wavelength (P. 0002, 0040; Figures 1-3), the system and method comprising: providing an emitter 13 configured to emit first light having a spectrum that includes at least the first wavelength (inherent wavelength selection to filtering, P. 0039); providing a gas chamber 10 that includes a reflective surface 20 configured to specularly reflect the first light to form second light, the reflective surface being concave and having a shape that is at least a portion of a quadric surface (ellipsoidal geometry 4-5; P. 0026); and providing a sensor 6-7 configured to detect at least some of the second light (P. 0026).  
Regarding claims 2 and 12, Hopkins discloses wherein the quadric surface is an ellipsoid (P. 0025).
Regarding claims 4 and 14, Hopkins discloses the ellipsoid includes a first focus and a second focus; the emitter is located proximate the first focus; and the sensor is located proximate the first focus (Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20060226367).
Regarding claims 3 and 13, Hopkins discloses wherein: the ellipsoid includes a first focus and a second focus and the sensors 15-18 are located proximate the second focus of their respective ellipsoid shapes (Fig 3A; P. 0034).  Hopkins discloses wherein the source 13 is located in a position corresponding to the first focus at a same path length as reflected from the surface, with the advantage of reducing the size of the gas sensing device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the source at the first focus as suggested by Hopkins based on design choice, with predictable results.
Regarding claims 8 and 19, Hopkins discloses the invention of independent claim 1, including determining a concentration of the gas material in the gas sample from a level of the second light at the sensor, but does not specify does not specify at least one processor configured to determine the concentration.  Data processors are well known in the art of electrooptic signal analysis, with the benefit of efficient digital computation, and would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hopkins.
 
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20060226367) in view of Lee et al. (US 10254161).
Regarding claims 5 and 15, Hopkins discloses the wherein the quadric surface is a ellipsoidal, but does not specify the surface as a paraboloid.  Lee explains that paraboloid geometries are a known alternative for concentrating light from/to a  predetermined focus (column 2).  In light of the art recognized alternative of paraboloid geometries to ellipsoidal geometries as taught by Lee, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hopkins with predictable results.
Regarding claims 6 and 16, Lee discloses wherein: the paraboloid includes a focus; the emitter is located proximate the focus; and19Attorney Docket Number: 5241.116US1 Client File Number: 2020P00092US02the sensor has a surface area sized to collect the second light (column 2).
Regarding claims 7 and 17, Hopkins does not specify a paraboloid geometry, but does disclose wherein the ellipsoid includes a central axis and a focus located on the central axis; the sensor is located proximate the focus; and the emitter has an emitting area that is arranged generally orthogonal to the central axis (Figure 3A shows the detectors orthogonal to a central axis running form the first to second foci), with the benefit of increased spatial efficiency.  In light of the spatial improvements, it would have been obvious to combine the teachings of Hopkins and Lee.

Claims 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20060226367) in view of Hodgkinson et al. (US 8193502).
Regarding claims 9 and 20, Hopkins discloses or makes obvious the inventions of claims 1 and 9 as set forth above, does not disclose the emitter is further configured to emit reference light having a spectrum that includes a second wavelength different from the first wavelength, the sensor is further configured to detect at least some of the reference light; and the processor is further configured to use the level of the reference light at the sensor, in addition to the level of the second light at the sensor, to determine the concentration of the gas material in the gas sample.  In the same field of endeavor, Hodgkinson discloses it is known to provide a reference light of independent wavelength and a detector (column 1, lines 45-55) for determining a concentration (column 1, lines 14-45), with the advantage of more accurate detection.  In light of the improved measurement accuracy provided by a reference measurement, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Hopkins.  It further would have been obvious to provide a second sensor for the reference light with the benefit of providing an independent reference measurement channel.  Finally, it would have been obvious to determine the concentration based on the actual and reference measurements with a processor, which are known in the art for electrooptical signal analysis.
Regarding claims 10 and 18, Hodgkinson discloses wherein the at least one processor is further configured to determine the concentration from the Beer-Lambert Law (column 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877